Mr. Justice Craig delivered the opinion of the court: It may be true, as alleged in the bill, that James P. Griffin was devotedly fond of appellants and lavished his love and affection upon them, and that he had assured them that in the disposition of his property he intended to make them the objects of his bounty. But a court of equity cannot grant relief upon such allegations, if true. If Griffin intended to give his property to appellants he could have done so by making a will attested in the mode required by law, or he might have conveyed his property to them by the execution and delivery of a deed. But he did neither, and it must be presumed, in the absence of a will or a deed properly executed and delivered, that he did not intend to give appellants his property. Moreover, instead of giving his property to appellants he conveyed it, by deed absolute in terms, to his wife, and she and her husband, as the bill states, then made deeds to the appellants, which were placed in the hands of the husband and retained by him until his death. What the form, tenor or effect of these deeds was the bill does not disclose, and it is alleged that appellants do not know. It is not shown by the bill when these deeds were to take effect, nor is it disclosed what estate was conveyed,— whether in fee, for life or for a term of years. Nor was it shown by the bill that the purported conveyance was ever accepted by appellants. We think it is plain that no decree could be predicated on such loose and uncertain allegations as are found in complainants’ bill. In order to make a deed operative to pass title to real estate there must be not only a delivery of the deed by the grantor, but also an acceptance by the grantee. The acceptance is as essential as the delivery, and when the acceptance is not proven and the facts do not justify the presumption of law that the grantee has accepted, the title does not pass. Moore v. Flynn, 135 Ill. 74. Was there a delivery of the deeds in question? In Bryan v. Wash, 2 Gilm. 557, in discussing what constitutes a delivery, it is among other things said (p. 565): “No particular form or ceremony is necessary to constitute a delivery. It may be by acts without words, or by words without acts, or by both. Anything which clearly manifests the intention of the grantor and the person to whom it is delivered that the deed shall presently become operative and effectual, that the grantor loses all control over it, and that by it the grantee is to become possessed of the estate, constitutes a sufficient delivery. The very essence of the delivery is the intention of the party.” The rule indicated has been approved in subsequent cases. Under the rule thus laid down, can it be said there was hei;e a delivery? Was it intended that the deeds should presentíy become operative and effectual? Did the grantors lose all control over them? The deeds were in the hands of James F: Griffin, one of the grantors, from the date of their execution, January 23, 1899, until April 28,1899,'—a period of over three months; and if it had been intended that the deeds should presently become operative why did not Griffin pass them over to appellants? He had ample time to do so, and the fact that he took no steps whatever to pass over the deeds to appellants shows'plainly, to our minds, that the grantors did not intend the instruments should become effectual. Moreover, it does not appear that the-grantors lost control over the deeds. After the deeds had been executed and acknowledged, if they had been delivered to a stranger for the grantees therein named, such ah act would have constituted a valid delivery. But such was not the case. Griffin and his wife had both executed the deeds. Théy were both grantors. Now, while the bill shows that the deeds passed into Griffin’s possession and remained there until his death, we think the possession of one grantor was the possession of the other, unless it appeared that the wife, after the execution of the deeds, did something manifestly an intention on.her part that her husband should hold the custody and possession of the deeds for the grantees therein named. Nothing, however, of that character appears in the bill. No act or declaration on behalf of the wife is shown which indicated an intenlion on her part that the possession of the deeds by her husband was intended as a delivery. It is, however, claimed in the argument that under the rule laid down in Sneathen v. Sneathen, 104 Mo. 207, and White v. Pollock, 117 id. 469, the delivery of the deed to the husband was a valid delivery. But upon examination' it will be found that the facts under which those cases were decided were so different from the facts in this case that they cannot control. In the Sneathen case, when the deeds were executed and acknowledged the grantor gave them to his wife and directed her to put them away and give them to the grantees the first time she saw them. In the other case the grantor made a conveyance to his son and placed the deed in the hands of his wife for the son, saying: “Here is Dannie’s deed. I want you to take it and take care of it for him.” The son was present and consented that the deed might be placed in the hands of his mother for him. No such case was made here. No directions were given that the deeds should ever be delivered. The amended bill, when fully considered, may show a desire on the part of Griffin, in the disposition of his property, to help the appellants, but that intention was never carried out in such a manner as to authorize a court of equity to grant any relief. In regard to the suggestion in the argument that the facts set up in the bill are sufficient to establish a trust which a court of equity may enforce, it is sufficient to say that the facts alleged do not constitute an executed trust. The transaction, giving it all that in justice can be claimed for it, was a mere imperfect gift, and the rule is well established, as held in McCartney v. Ridgway, 160 Ill. 129, that a court of equity will not aid a mere volunteer to carry into effect an imperfect gift or executory trust. The judgment will be affirmed. Judgment affirmed.